Citation Nr: 1723090	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-07 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida.


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney


INTRODUCTION

The Veteran served on active duty from February 1985 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Diego, California (RO), denying service connection of obstructive sleep apnea.  Jurisdiction of the matter has since been transferred to the RO in St. Petersburg, Florida. 

In March 2015, the Board remanded this matter for further development and the case has been returned for appellate consideration.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's obstructive sleep apnea is related to service.


CONCLUSION OF LAW

The Veteran's obstructive sleep apnea disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

The Veteran seeks service connection for obstructive sleep apnea, which he claims was incurred during service because he was exposed to hazardous chemicals and paints.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.4(b), 3.303(a) (2016).  "To establish a right to compensation for a present disability, a veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For certain enumerated diseases, service connection may also be granted based upon a presumption of incurrence in or aggravation by service despite the lack of evidence of such disease during service if diagnosed and manifested to a compensable degree within a prescribed period, generally one year, after separation from qualifying service.  38 C.F.R. §§ 3.307, 3.309 (2016); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  To show a chronic disease in service there must be "a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'Chronic'."  38 C.F.R.    § 3.303(b) (2016); see  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (concluding that section 3.303(b) is constrained by section 3.309(a)).  "When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim."  38 C.F.R. § 3.303(b) (2016).  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.307(b) (2016).

In determining whether service connection is warranted for a disability, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The evidence consists of service treatment records and military personnel records, private medical treatment records, and lay statements from the Veteran and G.E.  Based upon this evidence, a finding of service connection of obstructive sleep apnea is not warranted.

As detailed by authority cited in the Veteran's April 2017 post-remand brief, the common signs and symptoms of obstructive and central sleep apneas include: loud snoring, episodes of breathing cessation during sleep witnessed by another person, abrupt awakenings accompanied by shortness of breath, awakening with a dry mouth or sore throat, morning headache, difficulty staying asleep, excessive daytime sleepiness, attention problems, and irritability.  People with obstructive sleep apnea often believe they sleep well through the night, not being aware of sleep interruption.  Factors that increase risk of developing obstructive sleep apnea include:  excess weight; neck circumference; narrowed airway; being male; being older; family history; use of alcohol, sedatives, or tranquilizers; smoking; nasal congestion.  Complications of obstructive sleep apnea include:  daytime fatigue; high blood pressure or heart problems; Type 2 diabetes; metabolic syndrome; complications with medications and surgery; liver problems; and sleep deprived partners.  Authority cited in the July 2015 VA examination report states that the likelihood of developing obstructive sleep apnea is increased when craniofacial and upper airway soft tissue abnormalities are present.  The first line of diagnostic study when sleep apnea is suspected is an in-laboratory polysomnography.

With respect to a present disability, both the October 2012 and July 2015 VA examination reports list a diagnosis of obstructive sleep apnea, which is based upon an initial diagnosis made in January 2010.  Therefore, the element of a present disability is met.

Here, with respect to in-service incurrence of a disease or injury, the Veteran's service treatment records are silent as to complaints of symptoms or treatment of sleep apnea.  The Veteran's service treatment records, however, do contain ear-nose-throat-related issues.  On the Veteran's September 1984 enlistment examination questionnaire, the Veteran ticked "yes" and circled "Chronic" for "chronic or frequent colds" and ticked "yes" for "chronic cough."  On every physical examination questionnaire thereafter, the Veteran ticked "no" for these questions.  On the Veteran's November 2004 retirement examination questionnaire, the Veteran ticked "no" for "sinusitis" and for "chronic or frequent colds."  The Veteran's service treatment records, however, show that the Veteran was seen numerous times for sore throat, cold-sinus symptoms, seasonal allergies, cough, and nose congestion, e.g., September 1988, November 1988, and February 1990.  When the Veteran had treatment in January 2004, it was noted that he had a medical history of common colds.  The Veteran was treated for wax in his ears in May 1998.  The Veteran was respirator qualified.  Based upon the Veteran's service treatment records, there is no medical evidence of in-service incurrence of sleep apnea.

In a March 2010 statement, a service buddy of the Veteran's, G.E., stated that, for a number of days surrounding the Veteran's retirement from service in February 2005, he stayed in the Veteran's apartment with him.  On one of the afternoons, the Veteran fell asleep on the couch and G.E. noticed the Veteran's breathing and lapses in breathing while the Veteran was asleep.  Based upon knowledge G.E. obtained during a Transition Assistance Program, G.E. spoke to the Veteran about getting assessed for sleep apnea.

Competent lay evidence is any evidence that does not require "the proponent to have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R. 3.159(a)(2) (2016); see Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, G.E.'s statement is competent as to what he observed when the Veteran was sleeping because he has personal knowledge of what he saw and heard.  However, he is not competent with regard to  onset and diagnosis of sleep apnea during service as such requires specialized training as further discussed below.  

With respect to the element of nexus, the record evidence does not support finding a nexus.  The provision for finding a nexus presumptively when a chronic disease is shown in service or within the post-service presumptive period with later manifestation does not apply because sleep apnea is not on the list of covered diseases.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) (2016).

In a February 2013 statement, the Veteran explained that he had knowledge of the medical condition sleep apnea before being discharged from service.  The Veteran visited a friend a couple of months before getting off active duty, and the friend described the symptoms of sleep apnea to him.  The Veteran explained that, because he was deployed during the last six months of service, he was precluded from getting a diagnosis of sleep apnea before leaving active service.  He asserted that if he had been on shore duty, he would have had more of an opportunity to get a sleep study done before getting off active duty.

The Board finds the Veteran's statement competent and credible but gives it little weight as to whether the Veteran's present obstructive sleep apnea is related to service.  It is well settled that lay persons without medical training, such as the Veteran, are not qualified to render medical opinions regarding the cause or etiology of any current disorder, which calls for specialized medical knowledge.  See 38 C.F.R. § 3.159(a)(1)-(2) (2016) (defining competent medical and lay evidence); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran does not claim to have had any particular symptoms of sleep apnea; rather, he asserts that he was told that he snores loudly and that five years later he had a sleep study done during which he was diagnosed with obstructive sleep apnea.  The Veteran stated that he did not have an opportunity to be evaluated for sleep apnea prior to discharge from service because he was deployed, but this assertion is undermined by the Veteran's service treatment records showing that he had an audiogram the week prior to leaving active duty.  Due to the lack of any claim of being aware of any symptoms of sleep apnea and the long delay in seeking medical evaluation, the Veteran's statement lacks probative value as to whether his present disability is related to service.

VA afforded the Veteran two VA examinations, in October 2012 and July 2015, to determine whether the Veteran's present diagnosis of obstructive sleep apnea is related to service.  Both examiners noted that the Veteran's service treatment records are silent as to sleep apnea-related symptoms.  The October 2012 examiner opined that "[t]here is no evidence in the medical literature that exposure to any chemicals cause obstructive sleep apnea", and "[t]here is no nexus between chemical exposure and sleep apnea."  The examiner on the July 2015 examination concurred with this opinion, stating:  "Per peer reviewed medical literature chemical exposure does not cause sleep apnea."  Both examiners opined that it is less likely as not that the Veteran's sleep apnea had its onset in service despite not being confirmed by a sleep study until January 2010.

The July 2015 examiner was also asked to opine on G.E.'s March 2010 statement.  The examiner stated that, in light of G.E.'s statement, it is less likely as not that the Veteran had onset of sleep apnea while in service.  The examiner's rationale for this opinion was based in part on discrepancy between G.E.'s statement about observing the Veteran while sleeping and subsequently discussing sleep apnea with the Veteran, and the Veteran's statement about when the Veteran first learned about the medical condition sleep apnea.  Additionally, although snoring, as observed by G.E., and daytime sleepiness are the most common complaints of obstructive sleep apnea, they lack specificity for the diagnosis.  The examiner elaborated, "[p]er peer reviewed medical literature a slee[p] study documenting the presence of sleep apnea is essential to diagnose obstructive sleep apnea."

These concurring medical opinions are quite probative on the issue of nexus.  Factors going toward the probative value of a medical opinion include:  1) whether the veteran was examined, 2) the examiner's knowledge and skill in analyzing the data, 3) the medical conclusions drawn, 4) presence of clear conclusions supported by data, 5) presence of reasoned medical explanation connecting the conclusion and data, and 6) the examiner reviewed the veteran's relevant past medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  

Whereas, the October 2012 examiner was a nurse practitioner and the July 2015 examiner was a primary care physician, both examiners had the knowledge and skill to analyze the data.  Both examiners did in-person examinations of the Veteran and reviewed the Veteran's claims file.  They both reviewed the Veteran's relevant medical history such as when and how his sleep apnea was diagnosed, the treatment received for obstructive sleep apnea and the degree of its success, and the lack of history of relevant surgery.  Both examiners drew clear conclusions based upon the record, and the July 2015 examiner provided several citations to websites containing statements of the current medical understanding of sleep apnea based upon peer reviewed research.  The Board finds that the two concurring medical opinions outweigh the lay opinions of the Veteran and G.E. as to whether the Veteran's present obstructive sleep apnea is related to service; and therefore, the element of nexus is not met.

In conclusion, the preponderance of the competent and probative evidence of record shows that the Veteran's present obstructive sleep apnea is not related to the Veteran's military service.  Accordingly, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. §§ 501, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The Board is grateful to the Veteran for his honorable service, and it regrets that a more favorable outcome could not be reached.


ORDER

Entitlement to service connection of an obstructive sleep apnea disability is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


